EXHIBIT 10.1

 

 

[segn_ex101img83.jpg] 



   

 

 



 

[segn_ex101img84.jpg] 



   

 

 



 

[segn_ex101img85.jpg] 



   

 

 



 

[segn_ex101img86.jpg] 



   

 

 



 

[segn_ex101img87.jpg] 



   

 

 



 

[segn_ex101img88.jpg] 



   

 

 



 

[segn_ex101img89.jpg] 



   

 

 



 

[segn_ex101img90.jpg] 



   

 

 



 

[segn_ex101img91.jpg] 



   

 

 



 

[segn_ex101img92.jpg] 



   

 

 



 

[segn_ex101img93.jpg] 



   

 

 



 

[segn_ex101img94.jpg] 



   

 

 



 

[segn_ex101img95.jpg] 



   

 

 



 

[segn_ex101img96.jpg] 



   

 

 



 

[segn_ex101img97.jpg] 



   

 

 



 

[segn_ex101img98.jpg] 



   

 

 



 

[segn_ex101img99.jpg] 



   

 

 



 

[segn_ex101img100.jpg] 



   

 

 



 

[segn_ex101img101.jpg] 



   

 

 



 

[segn_ex101img102.jpg] 



   

 

 



 

[segn_ex101img103.jpg] 



   

 

 



 

[segn_ex101img104.jpg] 



   

 

 



 

[segn_ex101img105.jpg] 



   

 

 



 

[segn_ex101img106.jpg] 



   

 

 



 

[segn_ex101img107.jpg] 



   

 

 



 

[segn_ex101img108.jpg] 



   

 

 



 

[segn_ex101img109.jpg] 



   

 

 



 

[segn_ex101img110.jpg] 



   

 

 



 

[segn_ex101img111.jpg] 



   

 

 



 

[segn_ex101img112.jpg] 



   

 

 



 

[segn_ex101img113.jpg] 



   

 

 



 

[segn_ex101img114.jpg] 



   

 

 



 

[segn_ex101img115.jpg] 



   

 

 



 

[segn_ex101img116.jpg] 



   

 

 



 

[segn_ex101img117.jpg] 



   

 

 



 

[segn_ex101img118.jpg] 



   

 

 



 

[segn_ex101img119.jpg] 



   

 

 



 

[segn_ex101img120.jpg] 



   

 

 



 

[segn_ex101img121.jpg] 



   

 

 



 

[segn_ex101img122.jpg] 



   

 

 



 

[segn_ex101img123.jpg] 



   

 

 



 

[segn_ex101img124.jpg] 

 



 



 